U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB HYDROFLO, INC. x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2005 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to North Carolina 333-100099 56-2171767 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2501 Reliance Ave. Apex, North Carolina 27599 (Address of principal executive offices) (919) 355-1220 (Issuer’s Telephone Number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes¨No¨ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 or the Exchange Act Yes
